EXHIBIT 10.1


SECOND AMENDMENT TO LETTER AGREEMENT


This Second Amendment (“Second Amendment”) is entered into as of June 21, 2019
by and between Las Vegas Sands Corp., a Nevada corporation ("LVSC"), and Las
Vegas Sands, LLC, a wholly owned subsidiary of LVSC (together with LVSC, the
“Company”) and Lawrence A. Jacobs (“you”) for the purpose of amending, changing
and modifying terms of that certain letter agreement between the Company and
you, dated August 23, 2016 (the “Agreement”), and the First Amendment to the
Agreement dated October 9, 2018 (“First Amendment”), in accordance with Section
18 of the Agreement. The reason for this Second Amendment is your desire to
pursue other opportunities and interests and the Company’s desire for you to
continue your employment beyond July 31, 2019. Therefore, we have agreed to this
Second Amendment to provide for an orderly transition of your duties and to
allow you to depart the Company earlier than anticipated in the Agreement.


In consideration of the mutual promises, covenants, conditions and provisions
contained herein, the Company and you agree as set forth below.


1.Defined Terms. Capitalized terms that are used but not defined in this Second
Amendment shall have the meanings assigned to those terms in the Agreement.


2.Term. Section 3 (Term) of the Agreement as amended by the First Amendment is
deleted in its entirety and replaced with the following language:


“3.    Term.


(a)
The term of your employment under this Agreement shall commence as of September
6, 2016 and at anytime after August 1, 2019, shall terminate upon two (2) weeks’
written notice to you from the Company unless terminated sooner as provided
under the terms of the Agreement. Effective as of January 1, 2020, you may also
terminate this Agreement upon two (2) weeks’ written notice to the Company.



(b)
In consideration of this Second Amendment, the Company will pay you a one-time
retention bonus in the amount of One Million Two Hundred Sixty Thousand Eight
Hundred Thirty-Three Dollars ($1,260, 833.00), subject to applicable
withholdings, payable as of the first payroll period after August 1, 2019.



(c)
Upon notice of termination by either you or the Company in accordance with
subparagraph (a) above, you shall be entitled to receive:



(i.)
A pro rata payment of the amount of your Bonus Incentive for 2019 measured from
August 1, 2019, i.e., a pro rata portion of $370,834.00, (subject to
withholdings), payable within the next payroll period following termination of
employment; and



(ii.)
subject to approval by the Compensation Committee of the Company’s Board of
Directors, accelerated vesting of remaining unvested options awarded and
scheduled to vest on September 6, 2019 and September 6, 2020, as set forth in
Section 6 of the Agreement; and





1



--------------------------------------------------------------------------------




(iii.)
reimbursement for expenses incurred, but not paid prior to notice of
termination, subject to receipt of supporting information by the Company
consistent with Company policy; and



(iv.)
such other compensation and benefits as may be required by applicable law.”



3.Other Activities. Notwithstanding anything in the Agreement to the contrary,
you shall be permitted during the Term to engage in other activities that do not
compete with the Company and do not interfere with your duties. These other
activities include, but are not limited to, joining the board of other companies
or entities that do not compete with the Company, and associating with a law
firm in an “Of Counsel” position so long as the law firm is not actively
representing any other person or entity in a matter adverse to the Company.


4.Transitioning of Duties. At any time during the Term, you shall assist with
the transitioning of your position as Executive Vice President and Global
General Counsel to a successor, including, but not limited to, assisting in the
recruitment of your successor as requested, and transitioning some or all of
your status, position, duties or responsibilities, in accordance with the
directions of the Company’s Chairman & CEO, or his designee.


5.Amendment and Transitioning Are Not Good Reason or without Cause. You
acknowledge and agree that (a) this Second Amendment and any of the
circumstances and/or negotiations leading up to this Second Amendment will not
be construed so as to be the basis for a termination of your employment by you
for Good Reason or by the Company without Cause and (b) notwithstanding anything
to the contrary in Section 13b. of the Agreement, the transitioning set forth in
Section 4 of this Second Amendment shall not constitute Good Reason or
termination by the Company without Cause.


6.Entire Agreement. This Second Amendment together with the Agreement and the
First Amendment contain the entire agreement between the Company and you with
respect to the subject matter hereof and no representations, oral or written,
are being relied upon by either the Company or you in executing this Second
Amendment other than the express representations of this Second Amendment, and
the Agreement and the First Amendment. As authorized by the Company’s
Compensation Committee, any executive officer of the Company may execute this
Second Amendment on the Company’s behalf.


7.Original Agreement. Except as expressly modified by this Second Amendment, the
terms and conditions of the Agreement are, and shall continue to remain, in full
force and effect. In the event of a conflict between the terms of this Second
Amendment and the Agreement or the First Amendment, the terms of this Second
Amendment shall control.


2



--------------------------------------------------------------------------------






The Company and you have read, understood, and duly executed this Amendment by
their signatures, effective June 21, 2019.


LAWRENCE A. JACOBS
 
LAS VEGAS SANDS CORP.
 /s/ Lawrence A. Jacobs
 
By: 
/s/ Robert G. Goldstein
 
 
 
Name:
Robert G. Goldstein
 
 
 
Title:
President & COO
 
 
 
 
 
 
 
 
LAS VEGAS SANDS, LLC
 
 
 
By: 
/s/ Robert G. Goldstein
 
 
 
Name:
Robert G. Goldstein
 
 
 
Title:
President & COO





3

